Title: To Thomas Jefferson from Henry Ingle, 16 April 1806
From: Ingle, Henry
To: Jefferson, Thomas


                        
                            Washington April 16th. 1806
                        
                        Thomas Jefferson Esquire
                  
                     
                        
                           1805
                           
                           To Henry Ingle Dr.
                           $.
                           Cts.
                        
                        
                           May 
                           3rd.
                           To
                           4 Quire sand paper
                           @ 0:62 ½
                           2:
                           50
                        
                        
                           
                           17th.
                           "
                           1 Doz screw rings 0:60 & 1 Doz Do: 
                           
                               0:40
                           1:
                           00
                        
                        
                           
                           "
                           1 Doz Ditto—0:33 & 1 Doz  Ditto
                           
                               0:30
                           0:
                           63
                        
                        
                           
                           "
                           8 picture rings 
                           0:
                           20
                        
                        
                           1806
                           "
                           
                           
                           
                        
                        
                           Feby. 
                           15th.
                           "
                           1 Doz screw rings
                           0:
                           60
                        
                        
                           
                           "
                           500 tacks
                           0:
                           31
                        
                        
                           
                           18th.
                           "
                           4 brass pulleys
                           @ 0:25
                           1:
                           00
                        
                        
                           
                           20th.
                           "
                           8 Screw rings
                           @ 0:05
                           0:
                           40
                        
                        
                           
                           "
                           1 Doz brad awls
                           @ 0:6¼
                           0:
                           75
                        
                        
                           Mar. 
                           18th.
                           "
                           3 Doz 14 In flat files
                           @ 5:60
                           16:
                           80
                        
                        
                           
                           "
                           1 Doz 10 In Ditto
                           2:
                           20
                        
                        
                           
                           "
                           1 Doz 8 In Ditto
                           1:
                           50
                        
                        
                           
                           "
                           1 Doz 14 In ½ round files
                           5:
                           60
                        
                        
                           
                           "
                           1 Doz 10 In Ditto
                           2:
                           20
                        
                        
                           
                           "
                           1 Doz 8 In Ditto
                           1:
                           50
                        
                        
                           
                           "
                           ½ Doz Rat-tail files
                           0:
                           87½
                        
                        
                           
                           "
                           ½ Doz safe edge files
                           1:
                           62½
                        
                        
                           
                           "
                           1 Doz hand saw files
                           1:
                           50
                        
                        
                           
                           "
                           ½ Doz tenon saw files
                           0:
                           62½
                        
                        
                           
                           "
                           ¼ Doz smooth flat files
                           0:
                           56
                        
                        
                           
                           "
                           ¼ Doz Ditto Ditto
                           0:
                           50
                        
                        
                           
                           "
                           ½ Doz Do. ½ Round
                           0:
                           94
                        
                        
                           
                           "
                           8 Warding files
                           0:
                           50
                        
                        
                           
                           "
                           6 flat files
                           0:
                           90
                        
                        
                           
                           "
                           6 Ditto
                           0:
                           78
                        
                        
                           
                           "
                           2 Quire sand paper
                           1:
                           50
                        
                        
                           Apr. 
                           10th.
                           "
                           ½ Doz plane Irons
                           @ 0:25
                           1:
                           50
                        
                        
                           
                           "
                           1 pine Case
                           0:
                           31
                        
                        
                           
                           
                           
                           $ 49:
                           30½
                        
                     
                  
                  Recd Payment in full
                        
                            Henry Ingle
                     
                        
                    